                                           Case 3:19-cv-07641-SI Document 157 Filed 07/30/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AIRWAIR INTERNATIONAL LTD.,                        Case No. 19-cv-07641-SI
                                   8                    Plaintiff,
                                                                                            ORDER PRECLUDING RESTRICTION
                                   9             v.                                         COUNTERCLAIM
                                  10     ITX USA LLC,                                       RE: 151, 152, 155
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          This matter is set for jury trial on August 2, 2021. During the final pretrial conference on
                                  14   July 27, 2021, the question was raised whether in this trial defendant may seek restriction of
                                  15   plaintiff’s ‘750 and ’751 marks to the color yellow through a restriction counterclaim. The Court
                                  16   instructed the parties to brief this question, an on July 29, 2021, the parties submitted their briefs.
                                  17   Dkt. Nos. 151, 152.
                                  18          Plaintiff argues – correctly – that defendant failed to plead a restriction counterclaim in its
                                  19   answer and counterclaims. Dkt. No. 152 at 4. Defendant argues the Court nevertheless has the
                                  20   authority to restrict plaintiff’s trade dresses under Section 37 of the Lanham Act, 15 U.S.C. § 1119,
                                  21   and that plaintiff should have been on notice of defendant’s restriction claim because defendant
                                  22   inquired about the scope of plaintiff’s rights in plaintiff’s trade dress during discovery. Dkt. No.
                                  23   151 at 2-5.
                                  24          The Court finds defendant did not properly plead a restriction counterclaim and may not add
                                  25   it to the case during the week before trial. Defendant did not plead in its answer and counterclaims
                                  26   that plaintiff’s ‘750 and ’751 marks should be restricted to yellow. Instead, defendant pled a
                                  27   “cancellation” counterclaim, arguing only that plaintiff’s trade dresses “should be cancelled.” See
                                  28   Fed. R. Civ. P. 8(d)(1) (“Each allegation must be simple, concise, and direct.”); cf. Park Law Firm
                                           Case 3:19-cv-07641-SI Document 157 Filed 07/30/21 Page 2 of 2




                                   1   v. Park Law Offices, P.C., 18-cv-7960, 2020 WL 3213797 at *3 (C.D. Cal. Mar. 23, 2020)

                                   2   (discussing defendant’s “cancellation or restriction” counterclaims where defendant plead

                                   3   “Cancellation or Restriction of Registration” in counterclaims). Moreover, Defendant’s answer and

                                   4   counterclaims do not plead Section 37 of the Lanham Act or 15 U.S.C. § 1119. Accordingly,

                                   5   Defendant is precluded from asserting a restriction counterclaim in this trial.

                                   6          Plaintiff’s motion to remove incorrectly filed documents, Dkt. Nos. 152-1 and 153, is

                                   7   GRANTED.

                                   8          IT IS SO ORDERED.

                                   9   Dated: July 30, 2021

                                  10                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
